 

Tonix Pharmaceuticals Holding Corp. 10-Q [tnxp-10q_093019.htm]

 

Exhibit 10.01 

 



CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. THE OMISSIONS HAVE BEEN INDICATED BY “[***].”

 

EXECUTION COPY

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (“Agreement”), dated August 19, 2019 (the
“Effective Date”), is entered into by and among TRImaran Pharma, Inc., a
Delaware corporation (“Seller”), Tonix Pharmaceuticals, Inc., a Delaware
corporation (“Buyer”) and, solely for the purposes of Section 3.1(b), Section
6.1, Section 6.2 and Exhibit F, each of the Seller Shareholders (as defined
below).

 

Background

 

WHEREAS, Seller is the sole owner of the Purchased Assets (as defined below);
and

 

WHEREAS, Seller desires to sell, transfer and assign to Buyer, and Buyer desires
to acquire and assume from Seller, all of the Purchased Assets and Assumed
Liabilities, all as more specifically provided herein;

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.1      Definitions

 

All terms not defined below are as defined elsewhere in this Agreement.

 

“Affiliate” means any Person that directly or indirectly Controls, is Controlled
by or is under common Control with another Person. A Person will be deemed to
“Control” another Person if it has the power to direct or cause the direction of
the other Person, whether through ownership of securities, by contract or
otherwise.

 

“Applicable Laws” means, in respect of any Person, property, transaction, event
or course of conduct, all applicable laws, statutes, regulations, rules,
ordinances, regulatory policies, codes, guidelines, official directives, orders,
rulings, judgments and decrees of any Governmental Authority.

 

“Assumed Liabilities” means (a) any Liabilities of the Seller arising after the
Effective Date under the Transferred Contracts and (b) certain accounts payable
of Seller identified on Exhibit A attached hereto (up to a maximum, aggregate
amount of $68,500), to the extent evidenced by invoices from the applicable
payee or other documentation reasonably acceptable to Buyer.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in New York, New York, USA, are permitted or required to close by law or
regulation.

 



 

 

 

“Compounds” means any and all Pyran-based compounds under development by Seller,
including, but not limited to, those certain Pyran-based compounds described on
Exhibit B.

 

“Encumbrance” means any mortgage, charge, lien, security interest, easement,
right of way, pledge or encumbrance of any nature whatsoever.

 

“Excluded Liabilities” means any and all Liabilities of Seller that are not
expressly included in the definition of Assumed Liabilities, including, but not
limited to:

 

(a)       any and all Liabilities arising prior to or on the Effective Date
under the Transferred Contracts;

 

(b)       any and all Liabilities of Seller with respect to taxes;

 

(c)       any and all Liabilities arising out of or otherwise relating to the
employment or service of any person by Seller;

 

(e)       any and all Liabilities of Seller under this Agreement or incurred in
connection with the negotiation or consummation of this Agreement; and

 

(f)       any and all Liabilities of the Seller arising out of events,
transactions, facts, acts or omissions which occurred prior to or on the
Effective Date.

 

“FDA” means the United States Food and Drug Administration or any successor
agency performing similar functions.

 

“Governmental Authority” means any court, governmental agency, department or
commission or other governmental authority or instrumentality, including, but
not limited to, the FDA.

 

“Intellectual Property Rights” means all right, title and interest of Seller
(including, but not limited to, rights held under any other Transferred
Contract) in and to (a) the Patent Rights, (b) the Trademarks, (c) the Know-How,
(d) the Technical Information and (e) any copyrights and other intellectual
property related to any of the foregoing, the Technology and/or any of the
Compounds.

 

“Know-How” means any know-how, show-how, technical and non-technical
information, trade secrets, formulae, techniques, sketches, drawings, materials,
models, inventions, designs, specifications, processes, apparatus, equipment,
databases, research, experimental work, development, pharmacology and clinical
data, software programs and applications, software source documents, third-party
licenses, and any other type of intellectual property right (other than the
Patent Rights), in each case related to the Technology and/or any of the
Compounds.

 

“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured, or determined or
determinable, including those arising under any law, action or governmental
order and those arising under any contract, agreement, arrangement, commitment
or undertaking, or otherwise.

 

“Losses” means, collectively, any and all damages, losses, taxes, Liabilities,
claims judgments, penalties, costs and expenses (including reasonable legal fees
and expenses).

 



 -2-

 

 

“Net Sales” means the amount invoiced by Buyer or any of its Affiliates (each, a
“Selling Party”) for sales of a given Product to a Third Party purchaser, less
any and all deductions actually taken by a Selling Party with respect to Product
sales in accordance with U.S. generally accepted accounting principles as in
effect at the relevant time or for the relevant period, applied on a consistent
basis during the period involved, including, but not limited to, deductions for:

 



(a)trade, quantity and cash discounts, coupons, rebates and other price
reductions for the Product;

 

(b)credits and allowances for rejection or return of Products previously sold,
price protection and shelf stock adjustments; reprocurement charges and other
similar charges and inventory management fees;

 

(c)amounts written off as bad debt; and

 

(d)rebates and chargebacks, including, but not limited to, any payments required
by law to be made under Medicaid, Medicare or other government medical
assistance programs.

 

Notwithstanding anything to the contrary, the transfer of a Product shall not be
considered a sale of a Product under this Agreement to the extent such transfer
(i) is in connection with the research, development or testing of a Product or
(ii) is for sample purposes.

 

For the avoidance of doubt, the transfer of Product by a Selling Party or one of
its Affiliates to another Affiliate of such Selling Party for resale shall not
be considered a sale; in such cases, Net Sales shall be determined based on the
amount invoiced or otherwise billed by such Affiliate to an independent Third
Party, less the Net Sales Deductions allowed under this Section.

 

“Parties” means collectively the Seller and Buyer.

 

“Party” means either the Seller or Buyer.

 

“Patent Rights” means (a) all patents and patent applications licensed to Seller
pursuant to the WSU License (including, but not limited to, the patents and
patent applications listed on Exhibit C) and (b) any and all other patents and
patent applications owned by or licensed to Seller.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, business association, organization, Governmental
Authority or other entity.

 

“Product” means any pharmaceutical product that incorporates any of the
Compounds.

 

“Purchased Assets” means:

 

(a)the Intellectual Property Rights;

 

(b)the Transferred Contracts;

 

(c)any inventories of Compound or other supplies, equipment and other tangible
assets used in connection with the development of the Compounds;

 

(d)all authorizations, consents, approvals, licenses, orders, permits and
exemptions of, and filings or registrations with, any Governmental Authority, to
the extent transferable by the Seller;

 



 -3-

 

 

(e)all books, records, files and papers relating to, or necessary to the conduct
of, the Seller’s Business;

 

(f)all rights and claims of the Seller, whether mature, contingent or otherwise,
against any Person, whether in tort, contract or otherwise, including, without
limitation, causes of action, unliquidated rights and claims under or pursuant
to all warranties, representations and guarantees made by manufacturers,
suppliers or vendors, claims for refunds, rights of off-set and credits of all
kinds and all other general intangibles; provided, however, that such rights and
claims shall not include any rights and claims of Seller under this Agreement;

 

(g)the benefit of coverage provided by all current and expired insurance
policies of Seller to the extent they relate to any of the Purchased Assets or
Assumed Liabilities; and

 

(h)all other assets used or useful in the development of the Compounds, whether
or not reflected on the books and records of the Seller.

 

“Seller Shareholders” means each of the following individuals: Walter Piskorski,
Frank Bymaster, Timothy Hsu and Aloke Dutta, Ph.D..

 

“Technical Information” means any and all data and other information that exists
as of the Effective Date and relates to the Technology and/or any of the
Compounds or is otherwise necessary or useful for the further development or
commercialization of any of the Compounds or any Products, including, but not
limited to, any investigational new drug applications, correspondence with FDA
or other governmental authorities, clinical data, pre-clinical data, adverse
event data, pharmaceutical development reports, formulations and any and all
other medical and technical information.

 

“Technology” means the inventions described in the Patent Rights and any and all
other technology under development by Seller related to the Compounds and/or any
Products.

 

“Third Party” means any legal person, entity or organization other than Buyer,
Seller or an Affiliate of either Party.

 

“Tonix Stock” means the common stock of Tonix Pharmaceuticals Holding Corp.,
which is the parent company of Buyer.

 

“Trademarks” means all rights with respect to (a) the “TRImaran Pharma”
trademark, trade name and related logo, (b) the trimaranpharmainc.com domain
name and (c) any and all other trademarks, service marks, service names, trade
names, internet domain names, brand marks, brands, trade dress, package designs,
product inserts, labels, logos and associated artwork owned by Seller, including
any and all applications or registrations for any of the foregoing, and
extensions, renewals, continuations or re-issues thereof, or amendments or
modifications thereto.

 

“Trading Day” means a day on which Tonix Stock trades on the NASDAQ exchange.

 

“Transferred Contracts” means (a) the WSU License and (b) the contracts listed
on Exhibit D.

 

“WSU License” means that certain Exclusive License Agreement dated January 11,
2016, by and between Seller and Wayne State University.

 

 -4-

 



 



Section 1.2            Interpretation. When used in this Agreement the words
“include”, “includes” and “including” will be deemed to be followed by the words
“without limitation.” Any terms defined in the singular will have a comparable
meaning when used in the plural, and vice-versa.

 

Section 1.3            Currency. All currency amounts referred to in this
Agreement are in United States Dollars, unless otherwise specified.

 

ARTICLE 2
PURCHASE AND SALE OF ASSETS

 

Section 2.1            Purchase and Sale. Seller hereby sells, assigns,
transfers, conveys and delivers to Buyer, and Buyer hereby purchases, acquires
and accepts, all right, title and interest in and to the Purchased Assets, free
and clear of all Encumbrances.

 

Section 2.2            Assumption of Assumed Liabilities; Excluded Liabilities.
Buyer hereby assumes only the Assumed Liabilities. Buyer will not assume or be
liable for any of the Excluded Liabilities. Seller shall pay, discharge and
satisfy, as they become due, all Excluded Liabilities.

 

Section 2.3            Deliveries. Within three (3) business days after the
Effective Date, Seller will deliver to Buyer (a) any tangible materials included
in the Purchased Assets and (b) copies (in the format in which they are
maintained by Seller) of all books, records, data, contracts, files and other
information included in the Purchased Assets.

 

Section 2.4 Amended and Restated WSU License. Prior to the Effective Date, Buyer
and WSU have entered into an Amended and Restated Exclusive License Agreement,
which becomes effective as of the Effective Date and, as of the Effective Date,
replaces and supersedes the WSU License in its entirety.

 

 

 

ARTICLE 3
FINANCIAL TERMS

 

Section 3.1            Purchase Price. As consideration for the Purchased
Assets, in addition to Buyer’s assumption of the Assumed Liabilities, on the
twenty-first (21st) Trading Day after occurrence of a milestone set forth in the
below table (each, a “Milestone”), Buyer will, at Buyer’s option, either (a)
cause to be issued a number of restricted shares of Tonix Stock determined by
dividing (i) the “Consideration Amount” set forth in the below table for such
Milestone by (ii) the volume-weighted average price of Tonix Stock on the NASDAQ
exchange over the preceding twenty (20) Trading Days (the “Equity
Consideration”) or (b) make a cash payment equal to the “Consideration Amount”
set forth in the below table for such Milestone (“Cash Consideration”). For the
avoidance of doubt, the decision as to whether to provide Equity Consideration
or Cash Consideration (collectively, “Consideration”) for a given Milestone will
be made by Buyer in its sole discretion on a Milestone-by-Milestone basis.

 

Milestone Consideration Amount Effective Date $100,000 [***] $[***]

 

 -5-

 



 



Milestone Consideration Amount [***] $[***] [***] $[***] [***] $[***] [***]
$[***] [***] $[***] [***] $[***] [***] $[***]

  

(a)Buyer will pay a portion of any Cash Consideration (or cause a portion of any
Equity Consideration to be issued) to each of the Seller Shareholders in the
proportions listed on Exhibit E. For the avoidance of doubt: (a) any
Consideration for a given Milestone will be issued one-time only, even if such
Milestone is achieved more than once, (b) each amount set forth in the above
table for each Milestone is the aggregate Consideration to be paid or issued by
Buyer for such Milestone and (c) Buyer will not pay or issue any Consideration
directly to Seller.

 

(b)Any shares of Tonix Stock to be issued pursuant to this Agreement have not
been registered under the Securities Act of 1933, as amended, or state
securities laws and may not be offered or sold in the United States absent
registration with the Securities and Exchange Commission or an applicable
exemption from such registration requirements. Any shares of Tonix Stock to be
issued pursuant to this Agreement are subject to a lock-up period ending on the
date that is six (6) months after the date on which such shares are issued. Such
lock-up period is binding on transferees of such shares. Concurrently with the
execution of this Agreement, and as a condition to the issuance of any Equity
Consideration, Seller shall cause each Seller Shareholder to execute a Lock-Up
Agreement in the form attached hereto as Exhibit F.

 

Section 3.2           Taxes. Each Party agrees to report (and to cause its
Affiliates to report) the transactions contemplated by this Agreement in a
manner consistent with applicable law and with the terms of this Agreement, and
agrees not to take any position inconsistent therewith on any tax return, in any
tax refund claim, in any litigation or otherwise. [***] Buyer shall have no
obligation, however, for any capital gains or other income taxes owed by Seller
as a result of the transaction.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Buyer as follows:

 

Section 4.1            Organization; Authority; Execution and Delivery. Seller
is a corporation, duly organized, validity existing and in good standing under
the laws of the State of Delaware. Seller has the requisite corporate power and
authority to enter into this Agreement and to consummate the transaction
contemplated hereby. The execution and delivery of this Agreement by Seller and
the consummation of the transactions contemplated hereby have been validly
authorized. This Agreement has been executed and delivered by Seller and,
assuming the due authorization, execution and delivery of this Agreement by
Buyer, will constitute the legal and binding obligation of Seller, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and other similar
laws affecting creditors’ rights generally from time to time in effect and to
general principles of equity (including concepts of materiality, reasonableness,
good faith and fair dealing) regardless of whether considered in a proceeding in
equity or at law.

 



 -6-

 

 

Section 4.2            Consents; No Violation, Etc. The execution and delivery
of this Agreement do not, and the consummation of the transactions contemplated
hereby (including the transfer of the Purchased Assets to Buyer) and the
compliance with the terms hereof will not: (i) violate any Applicable Law
applicable to Seller, (ii) conflict with any provision of the certificate of
incorporation or by-laws (or similar organizational document) of Seller, (iii)
conflict with or violate any Transferred Contract or any other contract to which
Seller is a party or by which it is otherwise bound or (iv) require Seller to
obtain any approval, authorization, consent, license, exemption, filing or
registration from or with any court, arbitrator, Governmental Authority or
pursuant to any contract by which Seller is bound or that otherwise relates to
any of the Purchased Assets or the Product.

 

Section 4.3            Litigation. There are no claims, suits, actions or other
proceedings pending or threatened in writing against Seller at law or in equity
before or by any Governmental Authority, domestic or foreign, involving or
related to the Purchased Assets or which may in any way adversely affect the
performance of Seller’s obligations under this Agreement or the transactions
contemplated hereby.

 

Section 4.4            Title to Purchased Assets. Immediately prior to the
transfer of the Purchased Assets to Buyer, Seller is the sole and exclusive
owner of, has good and valid title to all of the Purchased Assets, free and
clear of all Encumbrances, and has the right to convey the same to Buyer without
conflicting with the terms of any contract to which Seller or any of its
Affiliates is bound. No Third Party holds any license, option, reversionary
interest or other right with respect to any of the Purchased Assets or the
Product.

 

Section 4.5            No Undisclosed Liabilities. Seller does not have any
Liabilities, except for immaterial Liabilities incurred since December 31, 2018,
in the ordinary course of the business of Seller that do not exceed [***] (none
of which results from, arises out of or relates to any breach or violation of,
or default under, any Transferred Contract or Applicable Law).

 

Section 4.6            Transferred Contracts. Seller has delivered to Buyer
complete copies of each of the Transferred Contracts, including any and all
amendments thereto and (i) each Transferred Contract is valid, binding and
enforceable on Seller (subject to applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and other similar laws affecting
creditors’ rights generally from time to time in effect and to general
principles of equity regardless of whether considered in a proceeding in equity
or at law) and is in full force and effect, (ii) neither Seller (nor to Seller’s
knowledge, any other party to a Transferred Contract) is in material breach or
violation of, or default under, any Transferred Contract and (iii) no consent of
any Person is required in connection with the assignment of the Transferred
Contracts to Buyer pursuant to this Agreement.

 

Section 4.7            Compliance with Applicable Law. The research and
development of the Compounds and the Technology has at all times been conducted
in compliance with all applicable Government Rules.

 



 -7-

 

 

Section 4.8            Product Intellectual Property. There are no Patent
Rights, other than the Patent Rights that are licensed to Seller pursuant to the
WSU License. All of the Intellectual Property Rights are valid, enforceable and
in full force and effect. To Seller’s knowledge, the use of the Compounds and
the Technology in connection with the development, manufacture, use, sale and
commercialization of any Products does not and will not infringe, misappropriate
or violate any patent, copyright, trade secret or other intellectual property or
contractual right of any Third Party. Seller has not received any charge,
complaint, claim, demand, or notice alleging any such infringement,
misappropriation, or violation in the Territory (including any claim that Seller
must license or refrain from using any intellectual property rights relating to
the Compound or any Technology).

 

Section 4.9            No Other Product-Related Assets. The Purchased Assets
constitute substantially all of the assets of Seller. Except for the Purchased
Assets, neither Seller nor any of its Affiliates nor any Selling Shareholder
holds any ownership, license, option, right of reference or other right or
interest in or to any patent, copyright, trade secret, trademark, data,
know-how, contractual right or other tangible or intangible asset that is
necessary or useful for the development or commercialization of the Technology
or any Compound or Product.

 

Section 4.10         Taxes. Seller does not have any Liability with respect to
any taxes for which Buyer would reasonably be expected to become liable or that
would reasonably be expected to adversely affect Buyer’s right to use and enjoy
any of the Purchased Assets, free and clear of any Encumbrances, including liens
for Taxes.

 

Section 4.11         No Brokers. Neither Seller nor any of its Affiliates has
any liability or obligation to pay any fees or commissions to any broker, finder
or other agent with respect to this Agreement for which Buyer could become
liable or obligated or which could result in an Encumbrance being filed against
any of the Purchased Assets.

 

Section 4.12          No Other Representations or Warranties. Except for the
representations and warranties of Seller expressly set forth in this Article 4
and in Exhibit E, neither Seller nor any other Person makes any other express or
implied representation or warranty on behalf of Seller.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER



 

Buyer hereby represents and warrants to Seller as follows:

 

Section 5.1            Organization; Authority; Execution and Delivery. Buyer is
a duly organized, validly existing and in good standing under the laws of the
State of Delaware. Buyer has the company power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by Buyer and the consummation of the transactions
contemplated hereby have been authorized. This Agreement has been executed and
delivered by Buyer and, assuming the due authorization, execution and delivery
of this Agreement by Seller, constitutes the legal and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and other similar laws affecting creditors’ rights generally from time
to time in effect and to general principles of equity (including concepts of
materiality, reasonableness, good faith and fair dealing regardless) of whether
considered in a proceeding in equity or at law.

 



 -8-

 

 

Section 5.2            Consents; No Violations, Etc. The execution and delivery
of this Agreement do not, and the consummation of the transactions contemplated
hereby (including the transfer of the Purchased Assets to Buyer) and the
compliance with the terms hereof will not: (i) violate any Applicable Law
applicable to Buyer, (ii) conflict with any provision of the operating agreement
(or similar organizational document) of Buyer, (iii) conflict with or violate
any contract to which Buyer or any of its Affiliates is a party or by which it
is otherwise bound or (iv) require Buyer or any of its Affiliates to obtain any
approval, authorization, consent, license, exemption, filing or registration
from or with any court, arbitrator, Governmental Authority or pursuant to any
contract by which Buyer or any of its Affiliates is bound.

 

Section 5.3            No Brokers. Neither Buyer nor any of its Affiliates has
any liability or obligation to pay any fees or commissions to any broker, finder
or other agent with respect to this Agreement for which Seller could become
liable or obligated.

 

Section 5.4            No Other Representations or Warranties. Except for the
representations and warranties of Buyer expressly set forth in this Article 5,
neither Buyer nor any other Person makes any other express or implied
representation or warranty on behalf of Buyer.

 

ARTICLE 6
OTHER AGREEMENTS

 

Section 6.1            Restrictive Covenants. As a material inducement for Buyer
to enter into this Agreement, Seller and each Seller Shareholder agrees to the
covenants and restrictions set forth below in this Section 6.1, and Seller and
each Seller Shareholder hereby acknowledges and agrees that Buyer would not
execute and deliver this Agreement and consummate the transactions contemplated
hereby in the absence of such covenants by Seller and the Seller Shareholders.

 

(a)Seller and each Seller Shareholder: (i) shall not, directly or indirectly,
disclose or use or otherwise exploit for their own benefit or for the benefit of
any other Person, any of the Know-How, Technical Information or other non-public
information included in the Purchased Assets (collectively, “Confidential
Information”) and (ii) shall safeguard any Confidential Information in their
possession or control by all reasonable measures. Seller and each Seller
Shareholder acknowledges and agrees that any and all Confidential Information
will be, as of the Effective Date, the exclusive property of Buyer.

 

(b)For a period of three (3) years from the Effective Date (the “Restricted
Period”), Seller and each Seller Shareholder shall not (whether directly or
through any Affiliate, licensee or other Third Party) engage the development or
commercialization of any therapeutic containing any pyran-based drug compound
for the treatment of post-traumatic stress disorder, attention deficit
hyperactivity disorder or major depressive disorder (the “Restricted Field”)
(provided, however, that nothing in this Section 6.1(b) shall restrict Aloke
Dutta from conducting research activities for WSU or any other academic
institution).

 

(c)Each Seller Shareholder further agrees that, during the Restricted Period, he
will not directly or indirectly, serve as director, consult with, provide
services to, own any interest in or otherwise provide finances to any Person
that is engaged in the Restricted Field (other than ownership of stock or other
securities in a publicly traded entity).

 

(d)During the Restricted Period, Seller and each Seller Shareholder shall not
solicit for employment or other engagement any employee or agent of Buyer or any
of its Affiliates.

 



 -9-

 

 

Section 6.2            Notice to Buyer of CNS Candidates. In the event that
during the Restricted Period, Seller or any Seller Shareholder engages in the
research or development of any potential therapeutic compound for the treatment
of any central nervous system disorder in humans (a “CNS Candidate”), Seller or
such Seller Shareholder (as applicable) shall promptly notify Buyer of such CNS
Candidate and provide Buyer a reasonable opportunity to make an offer to acquire
or license rights with respect to such CNS Candidate.

 

Section 6.3            Seller’s Name. Within ten (10) Business Days after the
Effective Date, Seller shall (a) amend its Certificate of Incorporation to a
name not containing the word “TRImaran” or any term confusingly similar thereto
and (b) abandon any and all fictitious business name filing(s) for any name that
includes “TRImaran” or any term confusingly similar thereto.

 

Section 6.4           Bulk Sales. Seller shall use best efforts to comply with
the provisions of any bulk sales, bulk transfer or similar Applicable Laws of
any jurisdiction that may otherwise be applicable with respect to the sale of
any or all of the Purchased Assets to Buyer; it being understood that any
Liabilities arising out of the failure of Seller to comply with the requirements
and provisions of any bulk sales, bulk transfer or similar Applicable Laws of
any jurisdiction shall be treated as Excluded Liabilities.

 

Section 6.5           Further Assurances. Each Party, upon the request of the
other Party and without further consideration, will do, execute, acknowledge and
deliver or cause to be done, executed, acknowledged or delivered all such
further acts, deeds, documents, assignments, transfers, conveyances, powers of
attorney and assurances as may be reasonably necessary to effect complete
consummation of the transactions contemplated by this Agreement.

 

ARTICLE 7
INDEMNIFICATION; LIABILITY

 

Section 7.1 Indemnification by Seller. Seller hereby agrees to indemnify and
defend Buyer and its Affiliates, and their respective officers, directors and
employees (the “Buyer Indemnified Parties”) against, and agrees to hold them
harmless from, any Losses to the extent such Losses arise from or in connection
with the following:

 

(a)           any breach by Seller of any representation or warranty made by
Seller under this Agreement;

 

(b)           any breach by Seller of any of its covenants, agreements or
obligations contained in this Agreement;

 

(c)           any taxes of Seller; and

 

(d)           any of the Excluded Liabilities.

 

Section 7.2 Indemnification by Buyer. Buyer hereby agrees to indemnify and
defend Seller and its officers, directors and employees (the “Seller Indemnified
Parties”) against, and agrees to hold them harmless from, any Losses to the
extent such Losses arise from or in connection with the following:

 

(a)           any breach by Buyer of any representation or warranty made by
Buyer under this Agreement;

 



 -10-

 

 

(b)           any breach by Buyer of any of its covenants, agreements or
obligations contained in this Agreement; and

 

(c)           any of the Assumed Liabilities.

 

Section 7.3           Certain Limitations. The aggregate amount of all Losses
that may be recovered by the Buyer Indemnified Parties from Seller pursuant to
all claims for indemnification for breaches of representations and/or warranties
under Section 7.1(a) (other than with respect to (A) fraud and/or (B) Seller’s
breach of any of the representations or warranties in Section 4.1
(“Organization; Authority; Execution and Delivery”), Section 4.2 (“Consents; No
Violation, Etc.”) or Section 4.4 (“Title to Purchased Assets”) (collectively,
the “Fundamental Representations”)), and the aggregate amount of all Losses that
may be recovered by the Seller Indemnified Parties from Buyer pursuant to all
claims for indemnification for breaches of representations and/or warranties
under Section 7.2(a), shall not exceed, in each case, Four Million Dollars
($4,000,000.00) (the “Cap”). For the avoidance of doubt, the Cap shall not apply
to either Party’s indemnity obligations under Section 7.1(b), Section 7.1(c),
Section 7.1(d), Section 7.2(b), or Section 7.2(c).

 

Section 7.4            Survival of Representations and Warranties. Except for
the Fundamental Representations (which shall survive and remain in full force
and effect at all times after the Effective Date), the representations and
warranties set forth in Article 4 and Article 5 shall survive and remain in full
force and effect until the date that is twenty-four (24) months after the
Effective Date.

 

Section 7.5            Sole Remedy. Except in the event of fraud, the Parties
acknowledge and agree that their sole and exclusive remedy with respect to any
and all claims with respect to breaches of any representation or warranty stated
in Article 4 or Article 5 shall be pursuant to the rights to indemnification set
forth in this Article 7.

 

Section 7.6            Indemnity Procedures.

 

(a)           In order for an indemnified party under this Article 7 (an
“Indemnified Party”) to be entitled to any indemnification provided for under
this Agreement, the Indemnified Party will, within a reasonable period of time
following the discovery of the matters giving rise to any Losses, notify its
applicable insurer and the indemnifying party under this Article 7 (the
“Indemnifying Party”) in writing of its claim for indemnification for such
Losses, specifying in reasonable detail the nature of the Losses and the amount
of the liability estimated to accrue therefrom; provided, however, that failure
to give notification will not affect the indemnification provided hereunder,
except to the extent the Indemnifying Party will have been actually prejudiced
as a result of the failure. Thereafter, the Indemnified Party will deliver to
the Indemnifying Party, within a reasonable period of time after the Indemnified
Party’s receipt of such request, all information, records and documentation
reasonably requested by the Indemnifying Party with respect to such Losses. The
Indemnifying Party shall control all litigation reflecting to the
indemnification. Without limiting the foregoing, the Indemnified Party shall
control choice of counsel, staffing, and all decisions to be made with the
litigation.

 

(b)           If the indemnification sought pursuant hereto involves a claim
made by a Third Party against the Indemnified Party (a “Third Party Claim”), the
Indemnifying Party will be entitled to participate in the defense of such Third
Party Claim and, if it so chooses, to assume the defense of such Third Party
Claim with counsel selected by the Indemnifying Party. Should the Indemnifying
Party so elect to assume the defense of a Third Party Claim, the Indemnifying
Party will not be liable to the Indemnified Party for any legal expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof. If the Indemnifying Party assumes such defense, the Indemnifying Party
will control such defense. The Indemnifying Party will be liable for the
reasonable fees and expenses of counsel employed by the Indemnified Party for
any period during which the Indemnifying Party has not assumed the defense
thereof (other than during any period in which the Indemnified Party will have
failed to give notice of the Third Party Claim as provided above). If the
Indemnifying Party chooses to defend or prosecute a Third Party Claim, all of
the parties hereto will cooperate in the defense or prosecution thereof. Such
cooperation will include the retention and (upon the Indemnifying Party’s
request) the provision to the Indemnifying Party of records and information,
which are reasonably relevant to such Third Party Claim, and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. If the indemnifying Party
chooses to defend or prosecute any Third Party Claim, the Indemnifying Party
will seek the approval of the Indemnified Party (not to be unreasonably
withheld) to any settlement, compromise or discharge of such Third Party Claim
the Indemnifying Party may recommend and which by its terms obligates the
Indemnifying Party to pay the full amount of the liability in connection with
such Third Party Claim. Whether or not the Indemnifying Party will have assumed
the defense of a Third Party Claim, the Indemnified Party will not admit any
liability with respect to, or settle, compromise or discharge, such Third Party
Claim without the Indemnifying Party’s prior written consent). The Indemnifying
Party shall reimburse upon demand, all reasonable costs and expenses incurred by
the Indemnified Party in cooperation with the defense or prosecution of the
Third Party Claim.

 



 -11-

 

 

Section 7.7            Holdback. Notwithstanding anything herein to the
contrary, in addition to any other rights available to any Buyer Indemnified
Party under this Agreement or otherwise: (a) Buyer, in its sole discretion, may
forever retain all or such portion of the Consideration equal in value to the
amount of any indemnification obligations owed by Seller pursuant to this
Article 7, as and when the Buyer Indemnified Party incurs or suffers a Loss and
(b) in the event that Buyer exercises its right to retain all or any portion of
the Consideration, Seller shall remain liable for any unsatisfied
indemnification obligations under this Article 7.

 

ARTICLE 8
GENERAL PROVISIONS

 

Section 8.1            Expenses. Except as otherwise specified in this
Agreement, all costs and expenses, including fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby will be paid by the Party incurring
such costs and expenses.

 

Section 8.2            Notices. All notices and other communications required or
permitted to be given or made pursuant to this Agreement shall be in writing
signed by the sender and shall be deemed duly given: (a) on the date delivered,
if personally delivered, (b) on the date sent by facsimile with automatic
confirmation by the transmitting machine showing the proper number of pages were
transmitted without error, (c) on the Business Day after being sent by Federal
Express or another recognized overnight mail service which utilizes a written
form of receipt for next day or next business day delivery, or (d) upon receipt
after mailing, if mailed by United States postage-prepaid certified or
registered mail, return receipt requested, in each case addressed to the
applicable party at the address set forth below; provided that a Party may
change its address for receiving notice by the proper giving of notice
hereunder:

 

if to Buyer, to:

 

Tonix Pharmaceuticals, Inc.

509 Madison Avenue, Suite 306

New York, NY 10022

Attention: Seth Lederman, M.D.

   Chief Executive Officer

 



 -12-

 

 

with a copy to:

 

Lowenstein Sandler LLP
One Lowenstein Drive
Roseland, New Jersey 07068
Facsimile: (973) 597-2400

Attn: Michael J. Lerner, Esq.

 

if Seller, to:

 

TRImaran Pharma, Inc.

115 Hawthorne Village Rd.

Nashua, NH 03062

Attention: Walter Piskorski

 

with a copy to:

 

Frank Bymaster

8545 N. County Rd. 650 E

Brownsburg, IN 46112

 

Section 8.3            Headings. The table of contents and headings contained in
this Agreement are for reference purposes only and will not affect in any way
the meaning or interpretation of this Agreement.

 

Section 8.4            Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced under any law or
public policy, all other terms and provisions of this Agreement will
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner in order to
ensure that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

 

Section 8.5            Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument. Signatures provided
by facsimile transmission or in Adobe Portable Document Format (PDF) sent by
electronic mail shall be deemed to be original signatures.

 

Section 8.6            Entire Agreement; No Third Party Beneficiaries. This
Agreement constitutes the entire agreement and supersede all prior agreements
and understandings both written and oral (including any letter of intent,
memorandum of understanding electronic communicators, e-mail or term sheet),
between the Parties with respect to the subject matter hereof. Except as
specifically provided herein, this Agreements is not intended to confer upon any
Person other than the Parties any rights or remedies hereunder.

 

Section 8.7            Governing Law. This Agreement and all matters arising
directly or indirectly herefrom shall be governed by and construed and enforced
in accordance with the laws of the State of New York applicable to agreements
made and to be performed entirely in such state, without giving effect to the
conflict of law principles thereof.

 



 -13-

 

 

Section 8.8            Jurisdiction; Venue, Service of Process. Buyer and Seller
each agrees to irrevocably submit to the sole and exclusive jurisdiction of the
state and federal courts located in New York County, New York for any suit,
action or other proceeding arising out of this Agreement or any transaction
contemplated hereby, and hereby waives any objection to the laying of venue in
such courts. Each Party agrees that service of any process, summons, notice or
document by U.S. registered mail or recognized international courier service to
such Party’s address set forth in this Agreement shall be effective service of
process.

 

Section 8.9            Publicity. Neither Party will make any public
announcement concerning, or otherwise publicly disclose, any information with
respect to the transactions contemplated by this Agreement or any of the terms
and conditions hereof without the prior written consent of the other Party.
Notwithstanding the foregoing (a) either Party may make any public disclosure
concerning the transactions contemplated hereby that in the opinion of such
Party’s counsel may be required by any Government Rule or the rules of any stock
exchange on which such Party’s or any of its Affiliates’ securities trade and
(b) Buyer may publicize its development of the Compounds, the Technology and/or
any resulting Products without approval from Seller.

 

Section 8.10          Assignment. Neither Party may assign its rights or
obligations under this Agreement without the prior, written consent of the other
Party; provided, however, that notwithstanding the foregoing, either Party may
assign its rights and obligations under this Agreement, without any obligation
to obtain the other Party’s consent, to (i) any of its Affiliates or (ii) in
connection with any merger, consolidation, sale of all or substantially all of
the assets of such Party (or, in the case of Buyer, Buyer’s business related to
the Product) or any similar transaction. Any permitted assignee or
successor-in-interest will assume all obligations of its assignor under this
Agreement. No assignment will relieve either Party of its responsibility for the
performance of any obligation. This Agreement will be binding upon and inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns.

 

Section 8.11          Amendments and Waivers. This Agreement may not be amended
except by an instrument in writing signed by both Parties. Each Party may, by a
signed written instrument, waive compliance by the other Party with any term or
provision of this Agreement that such other Party was obligated to comply with
or perform.

 

[Remainder of Page Intentionally Left Blank- Signature Page to Follow]

 

 -14-

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
respective representatives thereunto duly authorized, all as of the date first
written above.

 

  TONIX PHARMACEUTICALS, INC. TRIMARAN PHARMA, INC.                 By: /s/ Seth
Lederman By: /s/ Walter Piskorski                 Name: Seth Lederman, M.D.
Name: Walter Piskorski                 Title: Chief Executive Officer Title:
Pres. & CEO



 



Seller Shareholders
(solely for the purposes of Section 3.1(b), Section 6.1, Section 6.2 and Exhibit
F):

 



By: /s/ Walter Piskorski  

 

Name: Walter Piskorski

 

By: /s/ Frank Bymaster  



 

Name: Frank Bymaster

 



By: /s/ Timothy Hsu  

 

Name: Timothy Hsu, M.D.

 



By: /s/ Aloke Dutta  





 

Name: Aloke Dutta, Ph.D.



[signature page to Asset Purchase Agreement]

 

 

 

 

EXHIBIT A
Certain Assumed Liabilities

 

Final accounting and distribution for the following may be changed by mutual
agreement of the Parties.

 

[***] $[***] [***] $[***] [***] $[***] [***] $[***] [***] $[***] [***] $[***]
 Total $[***]

 

Note 1: Expense reimbursements cover various expenses such as GoDaddy web
hosting, email account hosting, franchise tax payments. With regard to the
expense reimbursement for [***], $[***]is for a license fee payment to WSU, and
the remainder is for travel expenses, meeting registration fees, attendance
expenses and other associated expenses.

 

Note 2: Expense reimbursements are not income and should not generate a
Form1099.

 

Note 3: With regard to the expenses reimbursements for [***], Buyer may issue
one payment to [***]who will then pay [***].

 

 

 

 

EXHIBIT B
Certain Compounds

 

[***]

 

 

 

 

EXHIBIT C
Certain Patent Rights

 



Application Type / Country Serial No Filing Date Title Patent Number Issue Date
Status [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***]

 



 

 

  

EXHIBIT D
Certain Transferred Contracts

 

None. Other than the License with Wayne State Univ., TRImaran has not executed
any other contracts.

 



 

 

 



EXHIBIT E

Distribution of Consideration

 

[***]


 

 

 



 

EXHIBIT F
Form of Lock-Up Agreement

 

Lock-Up Agreement

 

August __, 2019

 

Tonix Pharmaceuticals Holding Corp.

509 Madison Avenue, Suite 1608

New York, New York 10022

 

Ladies and Gentlemen:

 

The undersigned understands that TRImaran Pharma, Inc. (“TRImaran”), a Delaware
corporation, propose to enter into an Asset Purchase Agreement (the “Agreement”)
with Tonix Pharmaceuticals, Inc. (“TPI”), a Delaware corporation and wholly
owned subsidiary of Tonix Pharmaceuticals Holding Corp., a Nevada corporation
(the “Company”), providing for, at TPI’s option upon occurrence of certain
milestones as set forth in the Agreement (each, a “Milestone”), the issuance of
shares of common stock, par value $0.001 per share, of the Company (the “Common
Shares”). Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Agreement.

 

To induce TPI to enter into the Agreement, the undersigned hereby agrees that,
without the prior written consent of the Company, the undersigned will not,
during the period commencing on the date hereof and ending six (6) months after
the date on which any Common Shares are issued to the undersigned with respect
to a given Milestone (the “Lock-Up Period”), (1) offer, pledge, sell, contract
to sell, grant, lend, or otherwise transfer or dispose of, directly or
indirectly, any Common Shares issued with respect to that Milestone or any
securities convertible into or exercisable or exchangeable for such Common
Shares, whether now owned or hereafter acquired by the undersigned or with
respect to which the undersigned has or hereafter acquires the power of
disposition (collectively, the “Lock-Up Securities”); (2) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the Lock-Up Securities, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Lock-Up Securities, in cash or otherwise; or (3) publicly disclose the intention
to make any offer, sale, pledge or disposition, or to enter into any
transaction, swap, hedge or other arrangement relating to any Lock-Up
Securities. The undersigned also agrees and consents to the entry of stop
transfer instructions with the Company’s transfer agent and registrar against
the transfer of the undersigned’s Lock-Up Securities except in compliance with
this lock-up agreement.

 

The undersigned understands that the Company and TPI are relying upon this
lock-up agreement in proceeding toward execution of the Agreement. The
undersigned further understands that this lock-up agreement is irrevocable and
shall be binding upon the undersigned’s heirs, legal representatives, successors
and assigns.

 

[Remainder of Page Intentionally Blank]

 




 

 



 

  Very truly yours,       (Name - Please Print)       (Signature)       (Name of
Signatory, in the case of entities - Please Print)       (Title of Signatory, in
the case of entities - Please Print)

 

  Address:                  

 

[signature page to Lock-Up Agreement]

 

 

